Guerry, J.,
dissenting. In Jones v. American Mutual Liability Insurance Co., 45 Ga. App. 393 (supra), the plaintiff relied for a recovery on the report by the employer of the accident, which report showed that while the employee was attending the kilns (that being the work in which he was engaged) he was overcome by heat and died in two hours. The court said that even if such statements might fairly be construed as an admission by the employer that the accident arose out of the employment, such report could not have the effect of making a prima facie case for the claimant, for section 54 of the workmen’s, compensation act provides that these reports shall not be used as evidence against any employer in any suit for damage, or in any proceeding under this act. The death' certificate alone did not make a prima facie case for the claimant, and there was no other competent evidence in the Jones case showing that the accident arose out of and in the course of the employment. As a matter of law the claimant in the J ones case failed to make out his case by competent evidence. In the present case, competent evidence aside from the report was introduced, and the Industrial Commission was in error in saying that as a “matter of law” this case is controlled by the Jones case. The evidence in the Jones case was not competent to prove the claim. The evidence in the present ease was competent, and the commission should pass on its sufficiency. The sufficiency of the evidence is for the commission, as it is for the jury in regular trials. I am *873unwilling to say that there was no evidence or circumstance in this case that would have shown that the claimant was particularly or peculiarly exposed to the heat from the engine. A finding to that effect would have been supported by some evidence, and would not have been disturbed. The testimony of the claimant and the doctor was competent, and such a finding would have rested on competent testimony.